Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 3.1 PRO-FAC COOPERATIVE, INC. BYLAWS (as amended through March 4, 2009) Article I: Offices Section 1. Principal Office The principal office of the Cooperative shall be located in Rochester, New York or such other place as the Board of Directors may from time to time designate. Article II: Members Section 1. Eligibility All persons, partnerships, firms, corporations, institutions and business organizations of any kind which engage in the production of agricultural products which can be marketed through the Cooperative shall be eligible for membership in the Cooperative as shall cooperative corporations of such producers. Section 2. Application for Membership An applicant for membership in the Cooperative shall file with the Cooperative an application for membership in such form and containing such terms as shall be from time to time determined by the Board of Directors. Included in the application shall be a statement that the applicant agrees to (a) comply with and be bound by the terms and conditions contained in the Cooperatives Restated Certificate of Incorporation dated August 19, 2002, as further amended and restated from time to time (the Certificate of Incorporation) and in these Bylaws, as further amended from time to time (the Bylaws); (b) purchase the required number of shares of common stock of the Cooperative as established from time to time by the Board of Directors based upon the quantity and type of agricultural products to be marketed through the Cooperative by the applicant; and (c) take into account, pursuant to Section 1385 and 1388 of the Internal Revenue Code of 1986 as amended, the stated dollar amount of any and all written notices of allocation received from the Cooperative and include such stated dollar amount in his gross income for the year in which such written notices of allocation are received. Section 3. Approval of Application An application for membership may be approved by the Board of Directors as herein provided if it is determined that the approval of the application will be for the mutual benefit of the members of the Cooperative and consistent with the accomplishment of its corporate purposes. Section 4. Membership Committee The Board of Directors, by resolution adopted by a majority of the entire Board of Directors, may appoint a Membership Committee, a majority of which shall be members of the Board of Directors, each of whom shall hold office until such appointment is rescinded and a successor appointed and qualified. The Membership Committee shall have such functions and responsibilities as may be delegated by the Board of Directors, including, but not limited to, approving or rejecting applications for membership and for transfer of common stock by a member. In any case where factual information concerning the qualifications of an applicant is insufficient to determine eligibility, the matter may be referred by the Membership Committee to the Commodity Committee of the Cooperative (as described in Article VII of these Bylaws) in or near the community in which the applicant resides for report and recommendation to the Membership Committee. Section 5. Ownership and Transfer of Common Stock (a) The common stock of the Cooperative shall be issued to and owned by only persons, partnerships, firms, corporations, institutions, or other business organizations of any kind engaged in the production of agricultural products (and cooperative corporations of such producers) whose application for membership has been approved and who market such agricultural products annually through the Cooperative. The term member shall refer to an owner of common stock of the Cooperative. (b) No common stock shall be transferred without the prior written consent of the Cooperative. (c) Upon the death of an individual member, the estate of the deceased shall continue as a member of the Cooperative solely for the purpose of winding up the affairs of the deceased until all obligations of the deceased to the Cooperative, including those under the current commodity agreement, have been performed, after which the estate shall dispose of its common stock in the manner specified in Section 7. (d) Upon determination by the Board of Directors that a member is no longer a producer of agricultural products which he sells to the Cooperative, then such member shall dispose of his common stock in the Cooperative in the manner specified in Section 7. (e) Should the Cooperative discontinue a crop, then it shall notify all members whose ownership of common stock is based upon their marketing such crop through the Cooperative and direct such members within a time specified by the Board of Directors in its discretion to sell their common stock to the Cooperative for cash at the par value thereof, plus any declared but unpaid dividends as of the date of such sale. (f) Should a member desire or be required by the Cooperative permanently to reduce the quantity of a crop which he sells to the Cooperative, then such member shall in the manner specified in Section 7 of this Article, dispose of such number of shares of his common stock as is necessary to bring his ownership of common shares into the proper relationship to the quantity and type of agricultural products which he markets through the Cooperative as determined by the Board of Directors. Section 6. Expulsion (a) The Board of Directors, acting through its Membership Committee if it elects to do so, may expel any member of the Cooperative if it determines that such member (1) has become in default in payment of his subscription for common stock, or (2) willfully fails to comply with these Bylaws or otherwise obstructs the purposes or proper activities of Cooperative, or (3) has defaulted in his obligation under the general marketing agreement, crop agreement, or any other agreement with the Cooperative. (b) A member may be expelled from the Cooperative only after a hearing before the Membership Committee. The member shall be given by mail or in person at least five days written notice of such hearing, which indicates the intention to consider such expulsion and specifies the proposed reasons therefore. The member shall be given an opportunity to appear and be heard at such hearing. If after such hearing the Committee determines that the member should be expelled, he shall have the right to appeal the decision to the full Board of Directors. The decision of the Board of Directors in such a case shall be final (c) If a member is expelled as provided herein, the Cooperative shall cause written notice of such action to be mailed to the member. (d) A member expelled from the Cooperative under this Section shall dispose of his common stock as specified in Section 7. Section 7. Procedure on Transfer A member who is obligated to dispose of his common stock in the Cooperative shall do so as follows: (a) A member shall make a reasonable effort to find another grower who is willing to purchase the common stock of such member and assume all his obligations to the Cooperative and who meets all requirements for membership in the Cooperative.
